Upon consideration of Suggestion for Writ of Prohibition and Petition for Writ of Supervisory .Control, it is ordered that the Petition for Writ of Supervisory Control he and the same is hereby denied, and it is further
Ordered that the Suggestion for Writ of Prohibition be and is hereby transferred to the District Court of Appeal, First District, and it is further
Ordered that the Petition for Leave to Intervene filed on behalf of A. W. Killian, Ben Campen, III, H. L. Buckles and George Raulerson, is hereby granted.
CARLTON, C. J., and ROBERTS, ADKINS and BOYD, JJ., concur.
ERVIN, J., dissents with opinion.